Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 1 of 28 PageID #: 1




                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF RHODE ISLAND


                                          In re: John Deaton, et. al.

JOHN DEATON,                                                   :
JORDAN DEATON,                                                 :
JAMES LAMONTE,                                                 :
TYLER LAMONTE,                                                 :
MYA LAMONTE,                                                   :
MITCHELL MCKENNA,                                              :
KRISTIANA WARNER,                                              :
and all others similarly situated,                             :
                                                               :
                                                               :
                       Petitioners,                            :
                                                               :
                                                               :        Case No.:
            v.                                                 :
                                                               :
ELAD ROISMAN AS ACTING SEC CHAIRMAIN,                          :
U.S. SECURITIES & EXCHANGE COMMISSION                          :        PETITION FOR WRIT OF
                                                               :        MANDAMOUS
                     Respondents.                              :

                                        STATEMENT OF FACTS

        1.       The U.S. Securities & Exchange Commission’s (SEC) mission statement is to

“protect investors, promote fairness and share information about companies…to help investors

make informed decisions and invest with confidence.”

        2.       As chairman of the SEC, it was Jay Clayton’s (Clayton) fiduciary duty to enforce

the SEC mission statement. Instead of protecting investors and sharing information to help

investors make informed decisions the Respondent knowingly and intentionally caused multi-

billion-dollar losses to innocent investors who have purchased, exchanged, received and/or

acquired the Digital Asset XRP, including the named Petitioners, and all others similarly

situated.



                                                      1
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 2 of 28 PageID #: 2




        3.      On December 22, 2020, SEVEN years after the Digital Asset XRP was introduced

to the public for sale, establishing itself as the third largest cryptocurrency in the world, at the

direction of Clayton, with improper motive and the specific intent to cause irreparable harm, the

SEC filed an enforcement action against Ripple Labs (Ripple), its CEO Brad Garlinghouse

(Garlinghouse), and Co-founder Chris Larsen (Larsen), alleging that “from 2013 to the

present”, Ripple has and continues to sell unregistered securities with the Digital Asset XRP.

(emphasis added).

        4.      XRP is the third largest virtual currency with billions of dollars trading every day.

XRP trades on exchanges in line with the two largest cryptocurrencies, Bitcoin (BTC) and

Ethereum (ETH).

        5.      The SEC has previously deemed BTC and ETH as non-securities.

        6.      XRP, according to Ripple, is used as a currency by as many as 150 third-party

consumers and commercial applications.

        7.      Prior to the enforcement action, XRP was the third largest Cryptocurrency in the

World. It has been traded openly on over two hundred exchanges globally since 2013. It has been

actively traded in the United States during that time on popular exchanges like Coinbase,

Kraken, Binance, Voyager, Crypto.com, Uphold, and etc.

        8.      The Head of Asset Management of Sygnum, a Swiss bank in Singapore, authored

an article to the public recommending everyone increase exposure to “the tokens of the future”

and lists those tokens to be BTC, ETH, and XRP. Sygnum classifies BTC as the future asset for

store of value and wealth. It classified ETH as an infrastructure play of the future. It classified

XRP as not a security, but as technology of the future regarding payments.




                                                        2
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 3 of 28 PageID #: 3




        9.      Bitcoin, Cryptocurrencies, Decentralized Finance (DeFi) and Central Bank Digital

Currencies (CBDCs) have been the most discussed issues in global finance and money during the

last three years.

        10.     For global governments, after addressing the need for financial relief caused by

the Covid-19 Pandemic, Digital Currencies and CBDCs, have become the most significant

financial topic in the world today.

        11.     China’s President Xi has urged world leaders to support CBDCs. At the recent

G20 meeting in November 2020, he stressed the need for CBDCs.

        12.     Japan accelerated a rollout of the digital Yen and CBDC.

        13.     Canada announced it will soon launch a CBDC.

        14.     The Bank of England stated digital currencies may replace banks role in payments

altogether.

        15.     The European Central Bank said that Europe is losing in the CBDC race and that

there will be significant consequences.

        16.     PayPal CEO Dan Shulman recently stated there is “no doubt people flocking to

digital currencies and CBDCs will be the future and there is no doubt that CBDCs will be issued

directly by Central Banks to people”.

        17.     A top Japanese Banker said digital currency development is the top priority and

that Japan is behind China and South Korea.

        18.     The Head of Russian Parliaments for financial markets stated that the Crypto

Ruble will start in 2021.

        19.     China has already created a CB-backed digital currency and has been using it for

the last couple of months in select Chinese cities.




                                                      3
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 4 of 28 PageID #: 4




        20.    A Top Russian banker declared global payments giant SWIFT to be replaced by

digital currencies.

        21.    In the last few years, Ripple emerged as the main challenger to SWIFT by

offering instant cross border payments, utilizing XRP. Acting Director of the Office of the

Comptroller of the Currency (OCC) Brian Brooks publicly stated that the Government should

utilize existing private companies like Ripple and its technology to replace the SWIFT system.

        22.    OCC Brian Brooks stated publicly that in the U.S. there are too many agencies in

finance and banking. He openly asks the question “Do we think it’s best for the Government to

build a CBDC or utilize the private sector, which is already built?” Brian Brooks, without

question was discussing XRP and the XRP Ledger (XRPL). There is no doubt it was XRP that he

was referencing because he stated that the technology to build a CBDC was “already built”, but

that the only issue was with a lack of regulatory clarity. He could not have been referencing BTC

or ETH because they have long enjoyed regulatory clarity by being declared non-securities by

the SEC. Additionally, Brian Brooks has stated that the industry needs to know whether the SEC

thinks XRP is a security.

        23.    Ripple announced that it intends to leverage its payment platform and the XRPL

for delivery of CBDCs.

        24. Garlinghouse publicly stated that Central Banks are looking to issue CBDCs on the

              XRPL.

         25. Ripple presented a plan to host CBDCs together with the XRP token. The XRPL

              will host CBDCs and public and private entities are able to modify CBDCs

              according to their needs.




                                                    4
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 5 of 28 PageID #: 5




          26.   The World Economic Forum (WEF) named XRP as the most relevant crypto for

CBDCs by banks.

          27.     David Schwartz, Ripple’s CTO, says that the XRPL will bridge between CBDCs.

In short, XRP acts as a bridge currency (emphasis added).

          28.     Former CFTC, Chris Giancarlo, who heads the Digital Dollar Project for the U.S.

Government, has stated publicly, in writing, that XRP is not a security.

          29.     Congressman Tim Emmer has publicly declared that XRP “is clearly not a

security.”

          30.     Japan, Singapore, the U.K., Switzerland and the UAE have all declared XRP to be

a non-security.

          31.     XRP is declared a non-security according to Japan’s Financial Services Agency.

          32.     SBI, a Japanese corporation, has an E sports team and pays its players in the

Digital Asset XRP. In this instance, XRP is utilized as payroll currency.

          33.     The UK’s Financial Conduct Authority (FCA), unlike the SEC, provides clear

guidance to investors and businesses regarding crypto-assets and digital currencies. The FCA has

stated that crypto fits into several brackets: a) a security token; b) a utility token; and c) an

exchange token. A security token is like a stock certificate or debt instrument. It provides title

rights to a company. A utility token is designed for a specific purpose. An exchange token is

traded on platforms for value in something. The FCA declared XRP to be a “hybrid token”,

constituting both a utility and exchange token. It was not determined to be a security token.

          34.     Ripple partner Xago announced they are utilizing XRP to move money across

Africa.




                                                        5
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 6 of 28 PageID #: 6




        35.    The Office of Monetary & Financial Institutions Forum (OMFIF) produced a report

on blockchain technology and discussed the advantages of XRP as an alternative in payments.

        36.     Bitex, an exchange in the UAE that offers XRP, is expanding to India with a wallet

trading platform utilizing the Crypto Assets BTC, ETH, XRP, LTC and BCH.

        37.     Deel, partnered with Coinbase (which sells XRP), launches a crypto payroll tool

that allows international workers to be paid in BTC, ETH and XRP, allowing near instantaneous

withdrawals. In other words, International Workers withdraw their paychecks in XRP - XRP is

used as a substitute for fiat currency.

        38.    Japanese financial giant SBI sponsors and/or owns an Esports team. SBI

announced it is paying its players not in the Japanese Yen, but in XRP. Like with Deel, XRP is

being used as a substitute to fiat currency.

        39.    SBI Ripple Asia CEO publicly stated that the CEO of Japanese Financial giant

SBI Holdings is “XRP’s biggest fan and wants the next World’s Fair in Japan to only accept

XRP as a currency payment.”

        40.    SBI announced it plans to test XRP in the $6.6 trillion foreign exchange (Fx)

market. The total Fx market, worldwide, is between $1 to $7 quadrillion. SBI also rolled out a

BTC lending service and announced plans to add support for ETH and XRP.

        41.    Novatti partnered with Ripple to enable real-time remittances between Australia

 and Asia.

        42.    Goldman Sachs’ former executive resigned and goes to work for Ripple related to

Fx markets. As stated, SBI was testing XRP in the Fx Markets and the Global Fx markets equal

$1-7 Quadrillion.




                                                    6
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 7 of 28 PageID #: 7




        43.    The IMF in its publications lists two digital assets that can be used as a bridge

currency: XRP and the JPM Coin.

        44.    In 2015, the DOJ and FinCen categorized XRP as virtual currency.

        45.    Hence, internationally and in the United States, XRP was being described as a

currency, virtual currency or commodity, or utility token.

        46.    The Digital Asset XRP and Ripple are well-known to the Respondent and

officials in the U.S. Government. In 2015, the U.S. Government entered into a consent

agreement over Ripple’s sale of XRP to a well-known Bitcoin and Cryptocurrency Advocate and

investor, Roger Ver. Ripple paid a fine for this XRP distribution and agreed not to establish a

Ripple and/or XRP Wallet.

        47.    Additionally, in 2015 the DOJ and FinCen settled a case with Ripple. The DOJ

and FinCen classified and/or determined that XRP was a “virtual currency” and that Ripple is a

money transmitter of XRP (emphasis added). The settlement with the U.S. Government required

Ripple’s XRP transactions to comply with laws that do not apply to securities’ transactions.

However, more than 5 years later, despite one arm of the U.S. Government declaring XRP

virtual currency, Clayton and the SEC, through its enforcement action, allege all XRP as

securities. The enforcement action is not limited to the XRP sold to Roger Ver or others directly

from Ripple, but ALL XRP, including XRP purchased by investors with absolutely no

connection to Ripple or its executives.

        48.    The issue of XRP and its classification as a virtual currency, and/or commodity,

and/or security is an issue Clayton, himself, has been asked, repeatedly and publicly, on several

occasions. Clayton, at least two years prior to the December 22, 2020 enforcement action

declaring XRP a security, was specifically asked about XRP publicly. On one occasion, Clayton




                                                     7
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 8 of 28 PageID #: 8




was being interviewed on CNBC and was asked directly if the SEC was going to officially

declare XRP a non-security similarly to the SEC declaring the two larger crypto assets, BTC and

ETH, non-securities. Clayton only said, “if it’s a security, we will regulate it.” The CNBC

anchor pushed back at this non-answer and stated to Clayton that there seems to be confusion

regarding XRP because the SEC has not officially declared it as a non-security like it has BTC

and ETH. Clayton smugly responded, “I hope I just cleared up any confusion by stating “if it’s a

security we will regulate it.” It should be noted that Clayton was asked about XRP by CNBC

during the very time period the SEC now claims Ripple and Garlinghouse were actively and

continuously, selling illegal securities (in the form of XRP). Yet, Clayton waited for several

more years before filing the enforcement action declaring all XRP as securities.

        49.    Clayton was asked directly about XRP approximately one year after CNBC’s

interview, while attending a Fintech 2019 Event. Ironically, both Garlinghouse and Clayton were

guest speakers at the FinTech conference. The topic of discussion was digital currencies and

Garlinghouse spoke immediately after Clayton. Again, Clayton was asked about when the SEC

would declare XRP a non-security. Clayton responded that the SEC does not comment on

specific products (although, the SEC had commented publicly on the specific products of BTC

and ETH). Clayton stated that he very much appreciated the XRP issue, but he could not

comment.

        50.    The SEC could have made the claim against XRP in 2017 when the SEC brought

ICO (Initial Coin Offering) cases against several companies, alleging that the digital token that

was being offered constituted an unregistered security. Two of these cases involved the EOS and

KIN Tokens. These companies raised capital by offering ICOs. These tokens were promised by

the promoter who received money for that promise. As discussed in the accompanying




                                                     8
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 9 of 28 PageID #: 9




Memorandum of Support, this ICO scenario fits squarely in the 4 factor Howey test of what

constitutes a security. Because these ICOs constituted securities, the SEC shut it down. Ripple

and XRP, however, were left alone by the SEC during these high profile ICO prosecutions. In

fact, Garlinghouse spoke out against these Token assets. In 2017, XRP had been openly traded

for FOUR years.

       51.     Although the SEC and/or Clayton did not affirmatively declare XRP a non-

security similar to ETH and BTC, its actions implied that XRP was in fact not a security. During

the time period the SEC now claims XRP was an unregistered security, the SEC granted Ripple

permission to take a minority stake in the publicly traded company MoneyGram International

(MGI). Ripple invested $50 million purchasing approximately 9% of MGI. See SEC Complaint,

p.58 fn.4. The SEC approved this purchase of MoneyGram with the full knowledge that Ripple

would encourage MGI to use the Digital Asset XRP as a cross-border utility token related to

remittances. Hence, The SEC allowed the use of this so-called illegal security to be utilized not

just by Ripple, but by MoneyGram, as well. The SEC admits to this knowledge when its states

that Ripple paid “Money Transmitter significant financial compensation – often paid in XRP.”

See SEC Complaint, p. 58 (emphasis added).

       52.     The SEC knew that MGI would sell XRP in the Secondary Markets to investors

such as the named Petitioners and all others similarly situated. Hence, it appears, the SEC,

believing XRP to be an unregistered security, provided consent for XRP to be purchased and/or

utilized by MGI and then sold in secondary markets to innocent investors with no connection to

Ripple or even MGI (purchasers of XRP on exchanges do not know the identity of the seller).

       53.     The OCC, in April 2020, issued a notice to banks in the U.S. that they could

custody crypto assets. Clayton issues a letter that says the SEC agrees with the OCC that U.S.




                                                     9
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 10 of 28 PageID #: 10




 banks can now custody cryptocurrency. XRP is the third largest crypto asset. Clayton did not

 state that he agreed with the OCC with the exception that banks CAN'T custody XRP because

 they are securities. He never provided a statement that XRP or other Crypto could later be

 determined a security. Instead, it appeared that the SEC was in full agreement that Banks

 could custody Crypto. He certainly didn’t say but be aware that eight months later, on my way

 out the door, I intend to declare the third largest crypto asset in the world to be an unregistered

 security. No mention of XRP whatsoever. It is one-hundred percent reasonable to assume that if

 the SEC agrees that US banks can custody crypto assets, it would include the third largest

 crypto-asset.

         54.     Considering the magnitude of a SEC enforcement action involving the Digital

 Asset XRP, Clayton was sent a letter, prior to the filing of the action, from former Chairman of

 the SEC, Joseph Grundfest warning Clayton that the mere filing of the lawsuit generally

 declaring XRP an unregistered security “would result in an unprecedented scenario of billions of

 dollars in losses resulting from an exodus of intermediary market service providers.” Chairman

 Grundfest pleaded with Clayton stating that “no pressing reason compels immediate enforcement

 action”. Afterall, XRP has been publicly traded in the United States and globally for SEVEN

 PLUS years with the SEC’s full awareness and implicit permission. The Respondent was well

 aware that XRP was being actively traded on over two-hundred exchanges globally, including

 United States exchanges such as Coinbase, Kraken, Binance US, Voyager, Crypto.com, and

 Uphold, amongst several others.

         55.     Clayton was warned by Chairman Grundfest that if the SEC initiated an

 enforcement action declaring the Digital Asset XRP an unregistered illegal security, in present

 day, these Digital Asset exchanges would have no choice but to delist XRP and/or halt XRP




                                                      10
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 11 of 28 PageID #: 11




 trading out of fear that an enforcement action will one day be commenced against them for

 selling illegal securities. Yet, Clayton was undeterred in his personal mission, contrary to the

 SEC’s mission, and, filed the enforcement action, but not limited to specific distributions of XRP

 by Ripple’s or its executives. Instead, Clayton took the extraordinary and absurd step of

 declaring all present day XRP, including the XRP owned by the named Petitioners and all others

 similarly situated, unregistered securities. According to the SEC’s Complaint, the XRP held in

 thousands of individual accounts and or digital wallets belonging to innocent investors who have

 absolutely no connection to Ripple, or its executives, are securities. In fact, many of these

 innocent investors, including several of the named Petitioners, and others similarly situated, have

 never heard of Ripple.

         56.    Former SEC Chairman Grundfest informed Clayton that he was “aware of no

 instance in which the simple announcement of a commission’s enforcement procedure has,

 absent allegations of fraud or misrepresentation, caused multi-billion-dollar losses of innocent

 third parties.” In the SEC’s Complaint against Ripple, Garlinghouse and Larsen, there are no

 allegations of fraud or misrepresentation.

         57.    Clayton chose to file, quite possibly, the most significant SEC enforcement action

 in 76 years as he was walking out the door after allowing the Digital Asset XRP be sold for

 SEVEN years, leaving a new administration to deal with the aftermath. A different political party

 is assuming control and it is quite possible, if not likely, that they withdraw and/or amend and

 limit the Complaint’s scope and allegations related to XRP. Maybe the mere filing of the

 Complaint was the end game for Clayton.

         58.    Prior to the SEC enforcement action, declaring XRP an unregistered security,

 Clayton had tendered his resignation as chairman of the SEC. He informed the Trump




                                                      11
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 12 of 28 PageID #: 12




 Administration that he was leaving well before his appointment term expired, and that his last

 day as chairman would be December 23, 2020. As discussed, BTC, Cryptocurrencies, DeFi, and

 CBDCs, have exploded and are the most significant developments in Finance and Money since

 President Richard Nixon removed the United States off the Gold Standard in 1971. The fact that

 Clayton would direct an enforcement action to be filed; alleging that the third largest

 cryptocurrency in the world (XRP), was, always has been, and continues to be an unregistered

 security in the United States; on the day before his last day as chairman of the SEC; with a new

 administration taking over in less than 30 days; knowing the economic chaos and destruction that

 would ensue; is puzzling as well as very troubling. It looks bad. It smells bad. And it is bad.

         59.    Chairman Grundfest, in his letter to Clayton, raised this very issue. He stated,

 “creating precedent and imposing losses of this sort raises public policy concerns that would

 benefit from the views of the incoming administration.” Clayton, however, ignored these public

 policy concerns, and, in spite of a new administration coming into office within less than thirty

 days; for political and/or personal motivation and, with the specific intent to inflict as much

 damage as possible against Ripple and the Digital Asset XRP; and, possibly, the entire

 cryptocurrency industry; on his second to last day in office, while in a position of authority to do

 so, Jay Clayton filed the most significant SEC enforcement action in modern history. These

 political and/or personal, improper motives are referenced herein and discussed in the

 accompanying Memorandum of Support. But on its face, it challenges reason and common sense

 to articulate a proper motive to file an action of this magnitude, against the third largest

 cryptocurrency, after SEVEN years of allowance, the day before you leave office, knowing a

 new administration would be taking over in less than four weeks.




                                                       12
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 13 of 28 PageID #: 13




           60.   This appearance of improper motive was not lost on former SEC Chairman

 Grundfest. He informed Clayton that XRP, as the third largest crypto-asset, should not receive

 different treatment from the SEC than the 2nd largest crypto-asset, Ethereum (ETH), was

 receiving. Chairman Grundfest informed Clayton that “XRP and ETH should be subject to the

 same treatment given that the SEC hasn’t illustrated a ‘material distinction’ between the

 operations of ETH and XRP that is relevant to the application of federal security laws.” In fact,

 this former SEC Chairman, himself, openly questioned Clayton’s motives. Chairman Grundfest

 stated that the SEC “imposing security law obligations on XRP while leaving ETH untouched

 raises fundamental fairness questions about the exercise of commission discretion.” (emphasis

 added).

           61.   Despite the dire warnings by Chairman Grundfest and knowing very well that the

 filing of an enforcement action declaring XRP an unregistered security would cause innocent

 investors with absolutely no connection to Ripple or its executives to lose billions of dollars, the

 Respondent filed the enforcement action. Strikingly, they did not limit the claim (as they did in

 other token cases) to specific distributions of XRP directly from the Respondent. Instead, the

 SEC declared all XRP, including the XRP owned by the Petitioners and all others similarly

 situated as securities. As expected, there was immediate and irreparable damage inflicted upon

 innocent third parties, including the Petitioners and all others similarly situated. Within forty-

 eight hours of the SEC’s declaration that all XRPs constitute illegal unregistered securities; the

 following happened:

                  a.) XRP was immediately delisted from 54 exchanges, while other exchanges

                       halted the product entirely;




                                                       13
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 14 of 28 PageID #: 14




              b.) Bitstamp, on December 25, 2020, informed the public that XRP trading and

                 deposits will be halted to all US customers on January 8th, 2021;

              c.) Simplex stated it began blocking XRP transactions as a result of the SEC

                 lawsuit;

              d.) Bitwise, a Cryptocurrency Index Fund, liquidated all its XRP holdings in its

                 publicly traded fund within hours of the SEC enforcement action;

              e.) Bitrue no longer offers XRP purchases using credit cards for users in the

                 U.S.;

              f.) Posts were made on Twitter from XRP holders saying their life savings has

                 lost 80% and they may suffer total economic losses;

              g.) Financial source companies like ITrustCapital allow IRAs to switch from

                 Fiat into Crypto including XRP, and innocent investors saw their retirement

                 savings practically wiped out;

              h.) There are discussions on Twitter of people questioning whether they should

                 just commit suicide because of the financial damage inflicted by XRP’s loss

                 of value;

              i.) Coinbase has decided to suspend all XRP trading effective January 19,

                 2021;

              j.) B2C2 says it will stop XRP trading;

              k.) Crypto.com has stated it will delist XRP effective January 19, 2021;

              l.) There is no question that all exchanged doing business in the United States

                 is going to follow suit and not run the risk of being charged with selling

                 illegal securities; and,




                                                  14
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 15 of 28 PageID #: 15




                   m.) XRP’s value has been cut by 75%, at the time of this Petition and is likely to

                       fall further, costing billions of dollars in losses for innocent investors that

                       have absolutely no connection to Ripple or its executives, including

                       significant economic losses incurred by the named Petitioners and all others

                       similarly situated.

           62. Exactly what Chairman Grundfest warned Clayton would happen from the mere

  filing of the enforcement action declaring XRP a security – did happen. Innocent investors,

  including the named Petitioners and all others similarly situated, lost multi-millions, if not,

  billions in USD.

           63. In previous enforcement actions like the 2017 ICO prosecutions, the SEC limited

  its enforcement allegations to the Company itself and its Executives and their distributions of

  the Digital Asset. Never before, has the SEC claimed that the Digital Asset in the wallets of

  individual investors, who did not purchase directly from the company or its executives, are

  securities. It appears to the Petitioners, that the Ripple/XRP enforcement action is not truly

  limited to one company and a couple of potential bad actors. The Respondent in this action

  could have, as they have done in the past, targeted specific distributions of XRP, especially in

  the early days of 2013 through 2015. Any colorable claim or argument that XRP constitutes an

  unregistered security could only be made in those very early days and distributions. The SEC

  could have targeted those early Ripple distributions and any individual sales by its executives

  without attempting absurdity by calling the XRP in the Petitioners’ wallets unregistered

  securities. It is an attempt at futility to argue that Today’s XRP is a security. It’s not just legally

  wrong and intellectually dishonest, but it is absurd to call the XRP held by thousands of

  innocent investors, who have absolutely no connection to Ripple or its executives’ securities.




                                                        15
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 16 of 28 PageID #: 16




  Not SEVEN PLUS years after the Digital Asset XRP has been publicly traded on more than 200

  exchanges worldwide. Many XRP holders, including some of the named Petitioners, have never

  even heard of Ripple, Garlinghouse, or Larsen.

           64. This enforcement action, directed by Clayton, against XRP, is much more to do

  about other things than whether XRP constitutes a security. In the accompanying Memorandum

  of Support the Plaintiffs provide the Court alternative theories exposing viable motives as to

  why Clayton would file the most significant SEC enforcement action in modern history.

           65. It is possible that the SEC filed the most aggressive Complaint possible in order to

  drive a settlement. It is possible that the SEC is unclear how digital currencies fit into the

  Howey framework and are engaging in regulation by enforcement. Interestingly, Respondent is

  the new SEC Chairman and has publicly been critical of this regulation by enforcement

  practice. Chairman Roisman has publicly cautioned against regulation by enforcement. He has

  stated that he “always analyzes on a case by case basis with investor welfare as his North Star.”

  (emphasis added). He stated, “when considering market participants acting in good faith to

  comply with the rules, enforcement should be the last resort, not a first resort.”

           66. Exchanges, however, faced with the SEC’s claim that today’s XRP is a security,

  must take action and delist, halt and/or suspend all activity related to XRP in the United States.

  As stated, BITWISE has liquidated all of its XRP. Grayscale Investments manages an XRP

  Trust for accredited investors. It may liquidate as well. Coinbase, arguably, the most significant

  exchange in the United States (if not the world) has indicated it will suspend all XRP activity on

  January 19, 2021. As stated earlier, many others have also delisted or suspended XRP trading.

  In short, the mere allegation by the SEC that XRP is a security, will likely render XRP




                                                       16
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 17 of 28 PageID #: 17




  untradeable in the United States and its value would, in effect, for U.S. customers become zero,

  wiping out many innocent investors with absolutely no connection to Ripple or its executives.

           67.   The Petitioners will demonstrate however, that the XRP being traded today in

  2020 is in no way even close to be a security. Clayton knows that. Otherwise, he would have

  filed the enforcement action years ago.

           68. Clayton was well aware that the mere filing of the enforcement action, not limited

  to specific distributions of XRP directly from Ripple, but alleging that all XRP constitutes

  securities, could prove to be a kill shot against Ripple and XRP. Common sense, itself, informs

  one of that matter. But, here, Clayton received a letter from a former SEC Chairman pleading

  with him not to cause the harm he would cause to innocent investors with no connection to

  Ripple. Chairman Grundsfest even stated that filing an action causing multi-billion dollars in

  losses to investors when no exigency exists to do so, would cause one to question Clayton’s

  discretion. XRP traded for SEVEN years, including several years while Jay Clayton was SEC

  chairman. Waiting for feedback from the new chairman and new administration would cause no

  harm. But, filing this action against XRP would cause “unprecedented damage.”

           69. The SEC complaint against Ripple and XRP, declaring that XRP was, always has

  been, and continues to be, a security is likely the most far-reaching, outrageous and absurd

  claim the SEC has ever alleged.

           70. Here, the SEC, at Clayton’s direction, is alleging that XRP today, SEVEN

  YEARS, including the XRP owned by the named Petitioners and all others similarly situated,

  constitute unregistered securities. The SEC is actually alleging that the XRP that sits in

  individual accounts on Coinbase, Kraken, Binance, Uphold, or in individual investor digital

  wallets, etc. are illegal securities - even if XRP holders have never heard of Ripple,




                                                      17
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 18 of 28 PageID #: 18




  Garlinghouse, or Larsen. This broad, sweeping claim is why entities, such as Bitwise, liquidated

  all of its XRP. This overly broad, reckless, and absurd allegation by the SEC is why Chairman

  Grundfest wrote to Clayton warning him that there would be an “exodus of intermediary market

  service providers. Clayton and the SEC cannot claim that the extreme reaction by the

  marketplace was unforeseeable. They knew these exact consequences would result wiping

  billions of dollars in innocent investor wealth. The SEC and Clayton not only DID NOT protect

  the investors they swore an oath to protect, but they intentionally caused catastrophic economic

  losses to those investors, during a Global Pandemic, nonetheless.

          71. Chairman Grundfest stated in no uncertain terms that if the SEC imposes

  “security law obligations on XRP while leaving Ethereum untouched” then this “raises

  fundamental fairness questions about the exercise of commission discretion.” (emphasis

  added). Chairman Grundfest recognized that this move by the SEC against XRP made no legal

  sense and called Clayton’s motives into question.

          72. It is widely known both in the cryptocurrency community and the Government

  that Clayton is perceived to be anti-crypto. President Trump has stated that he does not favor

  Bitcoin or crypto assets. Secretary Steven Mnuchin has stated similar beliefs. Former National

  Security Advisor John Bolton has publicly stated that he was present when he heard President

  Trump instruct Treasury Secretary Steven Mnuchin “to go after Bitcoin.” In the accompanying

  Memorandum of Support the Petitioners demonstrate how this SEC enforcement action may be

  targeting the cryptocurrency industry and even its potential impact on BTC.

          73. Ripple and its executives, especially Larsen, Garlinghouse, and General Counsel

  Stuart Alderoty have been very critical of the Trump Administration and of Clayton in his role

  as Chairman of the SEC.




                                                      18
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 19 of 28 PageID #: 19




           74.   In fact, the tension between Ripple, Clayton and the Trump Administration

  became public in 2019-2020. Prior to that, Garlinghouse along with the CTO of Ripple met with

  Clayton and Trump’s senior officials at the White House. Afterwards, Ripple’s general counsel

  stated publicly that the U.S. is dangerously close to losing the global edge in crypto and

  Blockchain technology to China.

           75.   Larsen repeatedly argued that the U.S. isn’t winning the technological Cold War

  against China. Larsen repeatedly argued that China and Asian mining related to BTC and ETH

  constitutes for 80% of total mining, and the U.S. Government’s inaction is losing the war and

  suppressing American innovation.

           76.   Garlinghouse went on national television, including CNBC and Fox Business and

  openly threatens to relocate Ripple outside of the United States because of the Trump

  Administration’s continued lack of regulatory clarity. Garlinghouse on Fox, nonetheless, states

  that the Trump Administration and Clayton are favoring China and suppressing American

  innovation by providing regulatory clarity to ETH and BTC, which are controlled and

  subsidized by the Chinese Communist Party.

           77.   Ripple and its executives and/or lobbyist were effective in getting significant and

  powerful politicians to question Clayton’s performance. Senator Mike Crapo wrote a letter to

  both the OCC and SEC seeking clarity regarding crypto payments. Senator Crapo stated that the

  different Government agencies need clear rules that do not stifle innovation.

           78. Weeks prior to the SEC enforcement action against Ripple a number of U.S.

  Congressman signed a letter to the SEC asking for regulatory clarity related to Digital Assets,

  including XRP.




                                                      19
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 20 of 28 PageID #: 20




           79.   Ripple’s efforts continued to place political pressure on Clayton. The Washington

  Examiner publicized an investigative piece on the issue of the Trump Administration and

  Clayton losing the Blockchain technology war to China because the SEC would not provide

  clarity. An article was published stating that cryptocurrency is at the forefront of not just finance

  but even national security. The article stated that the U.S. Intelligence Community is raising

  concerns about the Chinese Communist Party’s (CCP) influence over digital currencies with the

  SEC. The Director of National Intelligence, John Ratcliffe, wrote a letter directed at Clayton in

  early November 2020 stating that “crypto, CBDCs and e-cash are all being drawn into a multi-

  front global competition against Beijing for leadership of the world’s economy.” He informed

  Clayton that experts and industry leaders (Ripple) are worried that China is leaving the U.S.

  behind in the digital-currency race.

           80.   Director Ratcliffe pointed to concerns the U.S. has regarding China’s sway over

  digital currencies as more than half of the world’s crypto mining operations are located in

  China. He warned Clayton that the Chinese Government has created its own state-controlled

  digital currency that would make it tough for the U.S. based companies (Ripple) and innovators

  to compete. Ratcliffe offered to have the senior economic intelligence officers brief Clayton on

  the matter.

           81. Senator Tom Cotton’s forwarded, at least two, letters to Clayton calling into

  question his leadership. His second letter in July 2020 to the Clayton also included Director

  Ratcliffe and White House National Security Advisor O’Brien lamenting how “so far, the SEC

  has concluded that only two Digital Assets can be considered non-securities—Chinese

  controlled Bitcoin and Ethereum.” Cotton was making the same argument that Ripple and its

  executives have been making since 2017: that the SEC has provided regulatory clarity for BTC




                                                       20
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 21 of 28 PageID #: 21




  and ETH but not XRP, thereby favoring China over the United States’ own innovation. Ripple’s

  claim that the SEC needs to provide regulatory clarity and that BTC and ETH favor Chinese

  companies over U.S. companies was being made by Congressmen, National Security Advisors,

  Senior Intelligence Officers and U.S. Senators. And they all were directing their criticisms to

  one agency and its Chairman: Clayton and the SEC. This Political pressure on the SEC and

  Clayton was intense and no doubt initiated by Ripple. As stated earlier, Clayton was not only

  questioned about Ripple and/or XRP by politicians and Government agents, but also

  interviewed by business television reporters on CNBC and Fox as well as by participants

  attending FinTech Conferences. In all settings, Clayton was always questioned directly about

  XRP. For almost three years, Clayton was continuously asked by multiple parties the same

  question: Will the SEC make official statements and declarations that XRP, like BTC and ETH

  are not securities? For three years, Clayton gave the same response which was that the “SEC

  will not comment on a specific product” - even though the SEC had previously provided

  comment of specific products in BTC and ETH. Clayton always replied by vaguely saying “If

  it’s a security, we will regulate it.”

           82.    Senator Cotton argued that the “continued lack of regulatory clarity not only

  hurts U.S. developed Digital Assets, but it puts American national and economic security at

  risk.” Clayton and the SEC refused to even address these concerns raised by prominent leaders

  of the United States Government as it related to the Digital Asset XRP. Despite these national

  and economic security risks, the Clayton and the SEC remained silent for another five months

  until they decided that they would provide that regulatory clarity via an enforcement action.

           83.    Possibly the worst thing that Ripple executives could do after publicly alleging

  the Trump Administration and Clayton were favoring Chinese technology over American




                                                      21
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 22 of 28 PageID #: 22




  innovation, was to also publicly congratulate President-Elect Joe Biden. Moreover, the Ripple

  executives stated that they believe the Biden Administration would be better for the digital

  currency industry than the Trump Administration. In fact, Garlinghouse publicly stated, that

  from his perspective, the Biden Administration had to be better than Trumps because Ripple

  couldn’t imagine the regulatory environment being any worse than the current one.

  Unfortunately, Clayton proved Garlinghouse wrong and provided him with a real non-imagined

  worse environment.

           84. After SEVEN PLUS years of allowing XRP to be openly sold on multiple U.S.

  exchanges; after allowing XRP to be held in Crypto Index Funds and brokerage Trust Accounts;

  after approving Ripple’s purchase of a minority stake in MGI, knowing that XRP would be

  promoted and utilized; after XRP was declared a virtual currency by the DOJ FinCen in 2015;

  after being informed by Ripple in May 2020 that Ripple would be selling more XRP to

  institutions and not stopping it; after years of being continuously questioned about whether XRP

  would get the same non-security status as BTC and ETH; and, after intense political pressure;

  knowing that the opposition party is assuming control of the SEC in less than 30 days; after

  being warned by a former SEC Chairman that he should not file an action; Clayton directed the

  most significant SEC enforcement action in modern history to be filed against Ripple, its

  executives, and XRP, the third largest Cryptocurrency, claiming all XRP as unregistered

  securities and causing billions in losses to innocent investors with no connection to Ripple.

  Then, the next day, Clayton left the SEC forever.

           85. The only logical explanation for why the SEC would allege that XRP continues

  today to be a security is to force a settlement. It is an often-common tactic for a prosecutor to

  overcharge a defendant in an effort to cause panic and/or fear and/or force a settlement/plea.




                                                       22
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 23 of 28 PageID #: 23




           86.   If the SEC wanted to hold these two executives liable, it could have done so,

  separately, by alleging specific distributions made by them personally at specific periods of

  time, constituted securities. But, as demonstrated, XRP, itself, today, is not a security.

  According to the SEC complaint, the parties entered into statute of limitations tolling

  agreements. Therefore, the parties discussed a potential resolution or settlement. This statement

  is corroborated by Garlinghouse in his letter to Ripple employees when he states that he and

  Larsen could have settled separately but chose to fight the charges. Clearly, a pre-filing

  settlement was out of the question. Thus, the SEC possibly employed a kitchen sink approach to

  the charges and threw everything in (including the kitchen sink). Simply put, the SEC filed the

  most aggressive complaint they possibly could in order to inflict the greatest harm they could in

  order to bully or coerce a party to settle.

           87.   It is so clear that the SEC lacks good faith to claim that present day XRP (the

  XRP held by Petitioners) are securities that it is likely that Summary Judgement will be granted

  on the issue. Quite frankly, it is legally incorrect, intellectually dishonest and completely

  disingenuous for any SEC lawyer to stand up in open court and claim that all XRPs are

  securities. If the SEC attempted to make that argument, it would be laughable, if the economic

  damage that has been done wasn’t so tragic.

           88. Another explanation for the SEC complaint against XRP is that the SEC is

  confused as to how digital currencies “fit” in the regulatory framework. As stated, the new

  Chairman of the SEC, Elad Roisman, has publicly denounced this approach. At SEC Speaks

  2020, Mr. Roisman stated “we should not use our enforcement powers to promulgate and set

  new legal standards.” (emphasis added). Chairman Roisman expressed concern that regulation

  by enforcement can undermine the rule making process in the Administrative Procedure Act,




                                                       23
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 24 of 28 PageID #: 24




  which provides for public comment.” (emphasis added). Former SEC Chairman Grundfest

  warned Clayton not to file the enforcement action and cause such damage when no exigency

  existed. Not only did Clayton, unlike Chairman Roisman, encourage public comment, Clayton

  wouldn’t allow for comment by the incoming administration that was assuming control in less

  than 30 days.

            89. Respondents have a duty to amend its complaint against Ripple to exclude present

  day XRP, purchased by investors with no connection to Ripple or its executives. The claim that

  the XPR owned by Petitioners constitute securities has no good faith basis under the law and

  facts to make such a claim. Pursuant to the SEC’s mandate, it has a fiduciary duty to protect

  innocent third-party investors. Failure to amend the SEC’s complaint not only fails to protect

  investors but actually harms investors.

            90. Petitioners are incorporating herein by reference Petitioners Memorandum of

  Support, which provide clear proof well beyond a preponderance of evidence that today’s XRP

  IS NOT a security.

                                       JURISDICTION AND VENUE

            91. This Court has jurisdiction over this matter pursuant to 28 U.S.C. 1361, which

  provides district courts original jurisdiction of any action in the nature of mandamus to compel

  an officer or employee of the United States or any agency thereof to perform a duty owed to

  the plaintiff.

            92. Venue is proper pursuant to 28 U.S.C. 1391(e) as Respondents are officers or

  employees of the United States or any agency thereof acting in his official capacity or under

  color of legal authority, or an agency of the United States.

                                                  PARTIES



                                                      24
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 25 of 28 PageID #: 25




           93. The Petitioners and those similarly situated, are owners of XRP prior to the SEC’s

  enforcement action alleging present-day XRP as securities and were economically harmed by

  Clayton’s and the SEC’s conduct.

           94. Petitioner John Deaton is an individual more than 18 years old, is a citizen of the

  United States and a resident of Rhode Island, residing at 211 Rumstick Road Barrington R.I.

  02806.

           95. Petitioner Jordan Deaton is an individual more than 18 years old, is a citizen of

  the United States and a resident of Rhode Island residing at 211 Rumstick Road Barrington, R.I.

  02806.

           96. Petitioner James LaMonte is an individual more than 18 years old, is a citizen of

  the United States and a resident of the Commonwealth of Massachusetts, residing at 188 Cross

  Street Seekonk, Ma 02771.

           97. Petitioner Tyler LaMonte is an individual more than 18 years old, is a citizen of

  the United States and a resident of the Commonwealth of Massachusetts, residing at 188 Cross

  Street Seekonk, Ma 02771.

           98. Petitioner Mya LaMonte is an individual more than 18 years old, is a citizen of

  the United States and a resident of the Commonwealth of Massachusetts, residing at 188 Cross

  Street Seekonk, Ma 02771.

           99. Petitioner Mitchell McKenna is an individual more than 18 years old, is a citizen

  of the United States and a resident of California, residing at 11007 Harstook Street North

  Hollywood, California 91601.




                                                     25
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 26 of 28 PageID #: 26




              100. Petitioner Kristiana Warner is an individual more than 18 years old, is a citizen of

  the United States and a resident of Rhode Island residing at 211 Rumstick Road Barrington, R.I.

  02806.

              101. Respondent Securities and Exchange Commission is an agency of the United

  States Government, headquartered in Washington, D.C.

              102. Respondent Elad Roisman is the Acting Chairman of the Securities and Exchange

  Commission, headquartered in Washington, D.C.



                                        PRAYER FOR RELIEF

           Petitioners, on behalf of themselves and members of the class, seeks relief from this

 Court as follows:

         a)        The Petitioners seek immediate relief requesting the Court order Respondents to

 amend its complaint against Ripple to exclude the claim that the XPR owned by Petitioners

 constitute securities.

           b)      For an Order certifying that the action may be maintained as a class action,

 certifying Petitioners as representative of the Class, and designating the undersigned counsel as

 lead counsel for the Class;

           c)      For an award of equitable relief as follows:

                  1) Imposing a constructive trust for any funds awarded against Respondent on

                      behalf of the class;

                   2) If the SEC receives any funds from a settlement or verdict with Ripple Labs,

                       Brad Garlinghouse and/or Chris Larsen, including but not limited to funds




                                                         26
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 27 of 28 PageID #: 27




                    from a penalty, civil fine, interests, disgorgement, or any other funds, those

                    funds will go into the constructive trust;

         d)     For actual damages to be determined at trial;

         e)     For reasonable attorney’s fees;

         f)     For an award of costs;

         g)     For any other relief the Court might deem just, appropriate, or proper; and,

         h)     For pre and post-judgement interest on any amounts awarded.

        There is no other remedy available to the Petitioners. All major U.S. exchanges have

 indicated that they will either delist or suspend all XRP trading effective January 19, 2021. Once

 these exchanges delist and other suspend all XRP activity, the XPR owned by Petitioners will

 become untradeable and thus lose all value and become useless.




                                                                 Respectfully Submitted,
                                                                 By the Petitioners,
                                                                 Through their attorney,

                                                                 /s/ John E. Deaton
                                                              John Deaton, Esq. (RI Bar # 6537)
                                                              Deaton Law Firm
                                                              450 North Broadway
                                                              East Providence, RI 02914
                                                             (401) 351-6400
                                                             (401) 351-6401(fax)
                                                             All-Deaton@deatonlawfirm.com




                                                      27
Case 1:21-cv-00001-WES-PAS Document 1 Filed 01/01/21 Page 28 of 28 PageID #: 28




                                      CERTIFICATE OF SERVICE

               I hereby certify that on this 1 st day of January, 2021, I electronically filed the
     foregoing documents and that they are available for viewing and downloading from the
     Court’s CM/ECF system. I further certify that a copy of the foregoing documents were
     mailed via U.S. Mail to the Respondents listed below:


 Acting Chairman Elad L. Roisman
 Securities and Exchange Commission
 100 F. Street, NE
 Washington, DC 20549
 (202) 551-2700
 CommissionerRoisman@sec.gov



                                                                       /s/ John Deaton

                                                                       John Deaton




                                                      28
